DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	
Allowable Subject Matter
Claims 1-18 are allowed. 
 	The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or suggest a grease replacement method of replacing grease in a case including a sealable gear chamber; a grease injection port configured to inject grease into the gear chamber; and a discharge port configured to discharge the grease in the gear chamber, the method being performed by: a suction step of sucking the grease in the gear chamber from the grease injection port with the discharge port being open, and discharging the grease outside the case; and an injection step of injecting new grease into the grease injection port and supplying the new grease to the gear. 
 	 The closest art is considered to be Davis et al., 2,223,553 and JP2010091005.  Davis ‘553 replaces grease using a grease injection port to both suck the grease out and subsequently inject new grease back into a case.  However, Davis ‘553 lacks a discharge port designed to be open during the suction step of grease replacement.  JP ‘005 has both a grease injection port and a discharge port.  However, unlike the present invention, grease is removed via the discharge port and not the grease injection port. 



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK KENNETH BUSE whose telephone number is (571)270-3139.  The examiner can normally be reached on 8:00 am to 5:00 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571 272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654